Exhibit 10.23

 

FORM OF CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (the “Agreement”) is made and entered into
[**Date**], by and between DeCrane Aircraft Holdings, Inc. (the “Company”) and
[**Name of Executive**] (“Executive”) based on the following facts:

 

A.                     Executive is currently employed by the Company in the
capacity as [**Executive’s Title**] and is a key executive of the Company.

 

B.                       The Company desires to define the terms and conditions
of any termination of employment upon a Change of Control (as defined herein) in
the Company.

 

Based on the foregoing facts and circumstances and for good and valuable
consideration, receipt of which is hereby acknowledged, the Company and
Executive agree as follows:

 

1.

Term of Agreement.  Except as otherwise provided herein, the term of this
Agreement shall commence effective the date hereof and shall continue for one
year (the “Term”).

 

 

 

 

 

2.

A.

Compensation Upon Termination Following a Change of Control.  In the event that
(i) a Change of Control shall have occurred during the term of this Agreement
and while Executive is employed by the Company and (ii) the Executive’s
employment shall be involuntarily terminated for any reason on a date which is
less than 2 years after the date of the Change of Control (whether during or
after the term of this Agreement) other than for Cause, death or disability or
Executive shall terminate his employment for Good Reason, then the Company shall
make the following payments to Executive within 15 days following the date of
such termination of employment (the “Termination Date”), subject in each case to
any applicable payroll or other taxes required to be withheld.

 

 

 

 

 

 

 

(1)

 

The Company shall pay Executive a lump sum amount in cash equal to the sum of
(a) Executive’s monthly base salary multiplied by a number equal to 12 minus the
number of whole months elapsed from the date of the Change of Control to the
Termination Date (the “Multiplier”) and (b) Executive’s average annual bonus
including in such average any such annual bonus earned (even though such bonus
may be paid in the year following the year in which earned), (computed over the
shorter of (x) the period of Executive’s employment by the Company or (y) five
calendar years each as measured to the day-immediately preceding the Termination
Date) divided by 12 and multiplied by the Multiplier.

 

1

--------------------------------------------------------------------------------


 

 

 

(2)

 

The Company shall pay Executive a lump sum amount in cash equal to accrued but
unpaid salary and bonus through the Termination Date, and unpaid salary with
respect to any vacation days accrued but not taken as of the Termination Date.

 

 

 

 

 

 

B.

Definitions.

 

 

 

 

 

 

 

(1)

 

As used in this Agreement, “Change of Control” shall mean an event involving the
Company of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), assuming that such Schedule,
Regulation and Act applied to the Company, provided that such a Change of
Control shall be deemed to have occurred at such time as:  (i) any “person” (as
that term is used in Sections 13(d) and 14(d)(2) of the Exchange Act) (other
than an Excluded Person (as defined below)) becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing 20% or more of the combined voting power for election of
members of the Board of Directors of the then outstanding voting securities of
the Company or any successor of the Company, excluding any person whose
beneficial ownership of securities of the Company or any successor is obtained
in a merger or consolidation not included in paragraph (iii) below; (ii) during
any period of two consecutive years or less, individuals who at the beginning of
such period constituted the Board of Directors of the Company cease, for any
reason, to constitute at least a majority of the Board, unless the appointment,
election or nomination for election of each new member of the Board (other than
a director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) was approved
by a vote of at least two-thirds of the members of the Board of Directors then
still in office who were members of the Board at the beginning of the period or
whose appointment, election or nomination was so approved since the beginning of
such period; (iii) there is consummated any merger, consolidation or similar
transaction to which the Company is a party as a result of which the persons who
were equity holders of the Company immediately prior to the effective date of
the merger or consolidation shall have beneficial ownership of less than 50% of
the combined voting power for election of members of the Board of Directors (or
equivalent) of the surviving entity or its

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

parent following the effective date of such merger or consolidation; (iv) any
sale or other disposition (or similar transaction) (in a single transaction or
series of related transactions) of (x) 50% or more of the assets or earnings
power of the Company or (y) business operations which generated a majority of
the consolidated revenues (determined on the basis of the Company’s four most
recently completed fiscal quarters for which reports have been completed) of the
Company and its subsidiaries immediately prior thereto, other than a sale, other
disposition, or similar transaction to an Excluded Person or to an entity of
which equityholders of the Company beneficially own at least 50% of the combined
voting power; (v) any liquidation of the Company.  For purposes of this
definition of Change of Control, the term “Excluded Person” shall mean and
include (i) any corporation beneficially owned by shareholders of the Company in
substantially the same proportion as their ownership of shares of the Company
and (ii) the Company.

 

 

 

 

 

 

 

(2)

 

As used in this Agreement, “Good Reason” shall mean the occurrence, following a
Change of Control, of anyone of the following events without Executive’s
consent: (i) the Company assigns Executive to any duties substantially
inconsistent with his position, duties, responsibilities, status or reporting
responsibility with the Company immediately prior to the Change of Control, or
assigns Executive to a position that does not provide Executive with
substantially the same or better compensation, status, responsibilities and
duties as Executive enjoyed immediately prior to the Change of Control; (ii) the
Company reduces the amount of Executive’s base salary as in effect as of the
date of the Change of Control or as the same may be increased thereafter from
time to time, except for across-the-board salary reductions similarly affecting
all senior executives of the Company; (iii) the Company fails to pay Executive
an annual bonus consistent with past practices and bonuses consistent with past
practices are paid to any other senior executives of the Company; (iv) the
Company changes the location at which Executive is employed by more than 50
miles from the location at which Executive is employed as of the date of this
Agreement; or (v) the Company breaches this Agreement in any material respect,
including without limitation failing to obtain a succession agreement from any
successor to assume and agree to perform this Agreement.

 

 

 

 

 

 

 

(3)

 

For Cause.  As used in this Agreement, “Cause” shall mean (i) any material act
of dishonesty constituting a felony (of which Executive is convicted or pleads
guilty) which results or is

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

intended to result directly or indirectly in substantial gain or personal
enrichment to Executive at the expense of the Company, or (ii) after notice of
breach delivered to Executive specifying in reasonable detail and a reasonable
opportunity for Executive to cure the breaches specified in the notice, the
Board, acting by a two thirds vote, after a meeting held for the purpose of
making such determination and after reasonable notice to Executive and an
opportunity for him together with his counsel to be heard before the Board,
determines, in good faith, other than for reasons of physical or mental illness,
Executive willfully and continually fails to substantially perform his duties
pursuant to this Agreement and such failure results in demonstrable material
injury to the Company.  The following shall not constitute Cause: (i)
Executive’s bad judgment or negligence, (ii) any act or omission by Executive
without intent of gaining therefrom directly or indirectly a profit to which
Executive was not legally entitled, (iii) any act or omission by Executive with
respect to which a determination shall have been made that Executive met the
applicable standard of conduct prescribed for indemnification or reimbursement
of payment of expenses under the By-Laws of the Company or the laws of the State
of Delaware as in effect at the time of such act or omission.

 

 

 

 

 

3.

Mitigation.  Executive is not required to seek other employment or otherwise
mitigate the amount of any payments to be made by the Company pursuant to this
Agreement.

 

 

 

 

 

4.

Assignment.  Neither Company nor Executive shall have the right to assign its
respective rights pursuant to this Agreement.  The Company shall require any
proposed successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement in form and substance reasonably
satisfactory to Executive, to expressly assume and agree to perform this
agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place, concurrent with
the execution of a definitive agreement with the Company to engage in such
transaction.

 

 

 

 

 

5.

This Agreement shall be binding on the inure to the benefit of Executive and his
heirs and the Company and any permitted assignee.  The Company shall not engage
in any transaction, including a merger or sale of assets unless, as a condition
to such transaction such successor organization assumes the obligations of the
Company pursuant to this Agreement.

 

4

--------------------------------------------------------------------------------


 

6.

Notices.

 

 

 

If to Company:

DeCrane Aircraft Holdings, Inc.

 

 

2361 Rosecrans Avenue, Suite 180

 

 

El Segundo, CA 90245

 

 

Attention: Chief Financial Officer

 

 

Fax: 310-643-0746

 

 

 

 

If to Executive:

 

 

 

 

 

Fax:

 

 

7.

Facsimile Signatures.  Execution and Delivery.  This Agreement shall be
effective upon transmission of a signed facsimile by one party to the other.

 

 

8.

Miscellaneous.  This Agreement supersedes and makes void any prior agreement
between the parties and sets forth the entire agreement and understanding of the
parties hereto with respect to the matters covered hereby, and may not otherwise
be amended or modified except by written agreement executed by the Company and
the Executive.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California.

 

This Agreement has been executed on the date specified in the first paragraph.

 

 

DECRANE AIRCRAFT HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

[**Name of Executive**]

 

5

--------------------------------------------------------------------------------